Citation Nr: 0212384	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  01-02 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for status post 
laminectomy/Pott's disease (spinal tuberculosis) claimed as a 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from June 1976 to June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board remanded this case in July 2001 for further 
development and it has returned for appellate action.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  A back disorder/Pott's disease/spinal tuberculosis was 
not present in service or until years thereafter.


CONCLUSION OF LAW

A back disorder/Pott's disease/spinal tuberculosis was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 
1131, 1137, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, the Board finds that the VA's duties, 
as set out in the VCAA, have nonetheless been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2001).  The Board finds that with 
respect to the claims addressed herein, the veteran was 
notified of the evidence required to grant his claims by the 
August 1999 rating decision, the January 2001 statement of 
the case, and the July 2001 Board Remand.  The discussion 
therein adequately informed the veteran of the information 
and evidence needed to substantiate his claims, thereby 
meeting the notification requirements of the VCAA.  Thus, 
there is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  As to this duty to assist, it is observed that 
the veteran's service medical records have been associated 
with the claims file, and the RO obtained the records of the 
veteran's relevant post-service medical treatment that he 
indicated were available.  Under these circumstances, the 
Board finds that, as with the notice requirements of the 
VCAA, the development requirements of that law also have been 
met.  The RO requested additional evidence and explained the 
VA's legal duty to assist the veteran in a letter dated in a 
letter dated in July 2001, which was sent to the veteran's 
address of record, and notified the veteran of the type of 
evidence necessary to substantiate his claims.  It informed 
him that it would assist in obtaining identified records, but 
that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Therefore, the Board may proceed to address the merits of the 
veteran's claim.

The Board emphasizes that the RO has made numerous attempts 
to obtain further information as to available medical 
evidence and to schedule VA medical examinations for the 
purpose of obtaining opinions addressing the existence and 
etiology of the claimed disability.  VA regulations provide 
that when entitlement or continued entitlement to a VA 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) of 38 C.F.R. § 3.655 as appropriate.  38 C.F.R. 
§ 3.655(a) (2001).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, as in this case, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655(b).

In July 2001, the Board remanded this issue for further 
development, to include scheduling the veteran for an 
examination.  The RO notified the veteran in a May 2002 
letter that it was scheduling an appointment for him.  The RO 
also informed him of 38 C.F.R. § 3.655.  According to a June 
2002 record from the VA Medical Center VAMC, the veteran 
failed to report for the scheduled examination.  The VAMC 
indicated in the June 2002 record that prior to the scheduled 
appointment it had called the veteran's phone number of 
record and mailed a notice to his last address of record 
notifying him of the date and time.  In addition, the VAMC 
called the veteran the day before the appointment as a 
reminder, and called him after he failed to appear for the 
appointment.  According to the VAMC noted, no one answered 
the phone calls and there was no answering machine.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "the duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Court has also held that the duty to assist is 
not a blind alley,  see Olson v. Principi, 3 Vet. App. 480, 
483 (1992), and is not a license for a "fishing expedition" 
to determine if there might be some unspecified information, 
such as the police report described by the veteran, which 
could possibly support a claim.  See Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  In this case, VA has attempted to 
assist the veteran with his claim and made numerous attempts 
to locate him; however, he has not responded or kept in 
contact with VA.  Based on these particular facts, therefore, 
there is no further action which must be undertaken to comply 
with the provisions of the VCAA and the claims will instead 
be decided based on the evidence of record consistent with 
38 C.F.R. § 3.655.

The Board also notes that, pursuant to the RO request for 
additional service medical records from the National 
Personnel Records Center (NPRC), the NPRC responded that it 
could not locate the veteran's records.  Given that the 
veteran's service medical records are unavailable, except for 
those provided by the veteran, the Board concludes there is 
no reasonable possibility that additional attempts to obtain 
service medical records would assist the veteran in 
developing his claim.  See Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999),

The primary reasons for the Board's July 2001 Remand were to 
secure a medical examination of the veteran's claimed 
disorder and obtain additional service medical records.  
Under the circumstances presented by this case, where the 
appellant failed to cooperate and no additional service 
medical records are available, the Board finds that the RO 
"substantially complied" with the Board's July 2001 Remand 
direction.  See Evans v. West, 12 Vet. App. 22, 31 (1998).  

Accordingly, given that the veteran failed to report to be 
examined in order to support his service-connection claim for 
this disorder, no additional evidence has been associated 
with the claims file that was not of record in July 2001 when 
the Board remanded the case.  Therefore, the Board will 
decide this issue based on the evidence of record at the time 
of the July 2001 Remand.  38 C.F.R. § 3.655.

II.  Law

Applicable criteria provide that service connection may be 
granted for disability resulting from disease or injury which 
was incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Also service connection for 
tuberculosis may be presumed if it became manifest to a 
degree of 10 percent disabling during the veteran's first 
year after separation from service.  38 U.S.C.A. § 1101, 
1137; 38 C.F.R. § § 3.307, 3.309.  For the veteran to prevail 
on his claim, the evidence must satisfy one of these 
criteria.

The Board finds that service connection for status post 
laminectomy/Pott's disease/spinal tuberculosis must be denied 
on a direct and presumptive basis because the preponderance 
of the evidence is against the claim.  38 C.F.R. § 3.303, 
3.307, 3.309.

The Board finds the veteran's service medical records 
controlling in this case.  Contemporaneous medical findings 
may be given more weight than a medical opinion coming many 
years after separation from service.  See Struck v. Brown, 9 
Vet. App. 145, 155-56 (1996).  The veteran contends that the 
January 1980 service separation examiner diagnosed him with 
tuberculosis ("TB") of the teeth and, as a result, he 
developed spinal tuberculosis or Pott's disease.  According 
to the veteran's January 1980 separation from service 
examination report, no abnormality was noted on clinical 
evaluation with respect to tuberculosis or a back disorder.  
The veteran contends that the service separation examiner 
noted in section 44 of the examination form that the veteran 
had TB of the teeth.  The veteran also maintains that a 
service dental professional told him that he had tuberculosis 
while he was in service.  The Board notes that the 
handwriting in section 44 of the January 1980 separation 
examination form is ambiguous.  

While it could stand for tuberculosis, as the veteran 
contends, it could also stand for "toothbrush".  See Medical 
Abbreviations 247 (8th  ed. 1997).  The Board remanded this 
case in July 2001 in order to have a medical professional 
clarify what this abbreviation means.  The veteran, however, 
failed to appear for the scheduled examination.  Pursuant to 
38 C.F.R. § 3.655, the Board must adjudicate this issue based 
on the evidence of record.  Therefore, the Board finds that 
the handwritten abbreviation "TB" in section 44 of the 
January 1980 service separation examination report more 
likely than not stands for "toothbrush", as opposed to 
"tuberculosis".

In support of this finding the Board notes that subsequent 
service dental records are negative for diagnosis or 
treatment for tuberculosis of the teeth.  According to a 
dental health questionnaire signed by a service dental 
officer in April 1980 (three months after the veteran's 
January 1980 separation examination) there is no indication 
that the veteran was diagnosed with tuberculosis of the 
teeth.  The service dental treatment records show that the 
veteran was treated on April 29, April 30, and May 14, 1980, 
but there is no indication that the veteran was diagnosed or 
treated for tuberculosis of the teeth.  Based on the 
foregoing evidence of record, the Board finds that the 
veteran was not diagnosed with tuberculosis of the teeth 
during service.

Moreover, although the service medical records reveal that 
the veteran complained of low back pain after playing 
basketball, a December 1979 x-ray report was negative for 
abnormality.  The January 1980 service separation examination 
report is negative for a back disorder.

The post-service evidence does not provide a diagnosis of 
spinal tuberculosis within a year of discharge from service.  
38 C.F.R. §§ 3.307, 3.309.  The post-service medical 
evidence, which is dated about 15 years after the veteran was 
discharged from service, does not provide a medical nexus 
linking the veteran's current Pott's disease to an incident 
or disease during service.  There are no post-service medical 
records between 1980 and the mid-1990s.  VA outpatient 
treatment records during the mid-1990s indicate that the 
veteran has been generally treated for Pott's disease and 
back problems, without a nexus to service.  Social Security 
Administration (SSA) records show that the veteran has been 
granted SSA disability benefits due to his medical problems.  
Nevertheless, the medical records supplied by the SSA do not 
contain a nexus opinion linking the veteran's current 
disorder to service or within a year of service discharge.

Although the veteran contends that he developed tuberculosis 
as a result of military service, as a lay person untrained in 
the fields of medicine and/or science, he is not competent to 
render medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  See also 66 Fed. Reg. 45,630 (2001) 
[defining "competent medical evidence" as evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements, or 
opinions].  Hence, service connection must be denied on a 
direct and a presumptive basis.

The only supporting evidence is comprised of the veteran's 
own recent statements, made in connection with his claims of 
entitlement to VA monetary benefits, in which he maintains 
that he was diagnosed with tuberculosis of the teeth by a 
service dental professional during his period of service over 
20-years before.  The veteran's assertions concerning the 
development of tuberculosis during service do not constitute 
competent medical evidence, and are completely unsupported by 
contemporary medical evidence on file that first references a 
back disorder/Pott's disease/spinal tuberculosis in the 1990s 
many years after his period of service.

For the reasons and bases discussed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  The veteran's recent lay statements to 
the contrary notwithstanding, there is no competent, 
objective evidence that tuberculosis was present during his 
service.  Nor is there any competent medical evidence of 
record that links the veteran's current back disorder/Pott's 
disease/spinal tuberculosis with that period of service.  The 
Board attempted to clarify the handwriting on the January 
1980 service separation examination report, however, the 
veteran failed to report for the scheduled examination.  
38 C.F.R. § 3.655.  Accordingly, the veteran's claim of 
entitlement to service connection for a back disorder/Pott's 
disease/spinal tuberculosis is denied.


ORDER

Service connection for a back disorder/Pott's disease/spinal 
tuberculosis is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

